Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 LUIS DOTSON, individually and on behalf
 of those similarly situated,

                Plaintfff                                      Civil Action No. 19-1143

         v.                                                             ORDER

 ATLANTIC CREDIT & FINANCE, INC., et
 al.,

                Defendants.


 John Michael Vazguez, U.S.D.J.

         This matter comes before the Court on the September 27, 2019 Report and

Recommendation (the “R&R”) of Magistrate Judge Joseph A. Dickson. D.E. 18. The R&R

addressed Defendants’ motion to compel arbitration pursuant to the Federal Arbitration Act, 9

U.S.C.   § 1, et seq, D.E. 11, and recommends that this Court deny Defendants’ motion without
prejudice. R&R at 9; and it

         APPEARING that the parties were advised that any objection to the R&R must be filed

by October 11, 2019. D.E. 18; and it

         APPEARING that the Court did not receive any objections to the R&R and the time for

filing any objections expired; and it

         APPEARING that “where no objections are made in regard to a report or parts thereof,

the district court will adopt the report and accept the recommendation if it is ‘satistlied]   .   .   .   that

there is no clear error on the face of the record.” Sportscare ofAni., P.C. v. Multiplan, Inc., No.
10-4414, 2011 WL 500195, at *1 (D.N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P. 72 Advisory

Committee’s Notes); and it

        APPEARING that Defendants filed their motion to compel arbitration in lieu of answering

the Complaint. R&R at 3. A court may apply the Rule 12(b)(6) standard to a motion to compel

arbitration when the affirmative defense of arbitrability is apparent on the face of the complaint or

in documents relied upon in the complaint. Guidotti v. Legal Helpers Debt Resolution, L.L. C., 716

F.3d 764, 776 (3d Cir. 2013). The Rule 12(b)(6) standard, however, is inappropriate when the

complaint either does not clearly establish the parties’ agreement to arbitrate or   “   if the plaintiff

has responded to a motion to compel arbitration with additional facts sufficient to place the

agreement to arbitrate in issue.” Id. In such instances, the motion must be evaluated under the

Rule 56 summary judgment standard after “limited discovery” as to “the question of arbitrability.”

Id.; and it ffirther

         APPEARING that Judge Dickson correctly followed the framework set forth in Guidotti

and determined that “Plaintiffs Complaint does not reference the agreement containing the

arbitration provision and arbitrability between the parties is ambiguous on the face of the

Complaint and the documents relied upon therein.” R&R at 9. As a result, Judge Dickson

determined that this Court should decline to apply the Rule 12(b)(6) standard and deny

Defendants’ motion without prejudice at this time. Judge Dickson also concluded that because the

Rule 12(b)(6) standard was not appropriate, the parties should be provided with an opportunity to

take limited discovery on the issue of arbitrability. Id.; and it ifirther

         APPEARING that this Court independently reviewed the record and the R&R, concurs

with Judge Dickson’s recommendations, and hereby adopts the R&R as the Opinion of this Court;

         THEREFORE, for the foregoing reasons, and for good cause shown,


                                                    9
        IT IS on this 22nd day of October, 2019,

        ORDERED that the Court adopts the Report and Recommendation, D.E. 18, in its entirety;

and it is thither

        ORDERED that Defendants’ motion to compel arbitration, liE. 11, is DENIED without

prejudice; and it is ftrther

        ORDERED that the parties are directed to request that Judge Dickson hold a conference

in this matter to discuss a schedule for taking limited discovery on the issue of arbitrability.



                                                       John Michael Vazquez’J.D.J.




                                                   3
